  Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 1 of 11 PageID #: 55




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

  MICHAEL TIEMANN,                      )
                                        )
            Plaintiff,                  )
                                        )       Case No. 4:21-cv-00416-JCH
  v.                                    )
                                        )
  CITY OF ST. CHARLES,                  )
  MISSOURI,                             )
                                        )
            Defendant.                  )
                                        )
                                        )

            PLAINTIFF’S FIRST AMENDED COMPLAINT FOR
  JUDICIAL REVIEW OF ADMINISTRATIVE DECISION – INJUNCTION AND
    DECLARATORY JUDGMENT AND FOR VIOLATIONS OF MISSOURI
                    WHISTLEBLOWER STATUTE

       COMES NOW the Plaintiff Michael Tiemann, by and through his undersigned

counsel, and seeks judicial review of a decision by the City of St. Charles, Missouri,

(“St. Charles”) terminating his employment from the City of St. Charles, Missouri

Police Department (“Police Department”). In support of his Complaint, Plaintiff

states as follows:

       1.       Michael Tiemann was employed as a police services officer by the St.

Charles Police Department from approximately January 28, 2018 through October

28, 2020.

       2.       On September 23, 2020 Officer Tiemann was provided notice that he

was under an internal investigation for events occurring on September 16, 2020.




                                            1
  Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 2 of 11 PageID #: 56




       3.     On October 28, 2020, Chief Randall D. McKinley provided written notice

that Police Department terminated Officer Tiemann’s employment on the basis of

conduct which occurred on September 15/16, 2020 (the “Termination Notice”) and

which was investigated in the Police Department’s Office of Professional

Responsibility complaint. A copy of the Termination Notice is attached as Exhibit 1.

       4.     The termination was made on the basis of conduct which allegedly began

on September 15, 2020 and continued into September 16, 2020, which was

investigated by the Police Department and documented via a letter to Officer

Tiemann dated October 16, 2020 (the “Pre-Disciplinary Notice”). A copy of the Pre-

Disciplinary Notice is attached as Exhibit 2 and incorporated by reference.

       5.     On September 15 and 16, Officer Tiemann was not the on-duty

supervisor of the jail.

       6.     The investigation arose from the arrest of Joshua Landherr by unknown

St. Charles police officers on September 15, 2020. Following his arrest, Mr. Landherr

became “aggressive and destructive while attempting to damage City property.”

Exhibit 2 at page 1.

       7.     Unknown St. Charles police officers or employees, including the on-duty

supervisor of the jail, had been informed by a third party that Mr. Landherr may

have been under the influence of an illicit substance. Exhibit 2 at page 1.

       8.     Despite Mr. Landherr’s behavior and the fact that Mr. Landherr may

have ingested an unknown illicit substance, the on-duty jail supervisor determined

that Mr. Landherr was fit for confinement.



                                          2
  Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 3 of 11 PageID #: 57




      9.     The on-duty jail supervisor instructed jail employees to monitor Mr.

Landherr’s behavior and to notify the on-duty jail supervisor if Mr. Landherr’s

behavior “were to change” again, with no further direction as to what to look for or to

observe. Exhibit 2 at page 1.

      10.    When Officer Tiemann began his shift at 2230 hours on September 15,

2020, Mr. Landherr had already been in custody of the City Jail for approximately 3

hours and 40 minutes.

      11.    Upon arrival, Officer Tiemann was told by another Police Department

employee that Mr. Landherr was aggressive, destructive, and may have ingested an

illicit substance.   Officer Tiemann was then instructed to safely monitor Mr.

Landherr and notify the on-duty supervisor if Mr. Landherr’s behavior changed.

      12.    Officer Tiemann was not instructed on what “changes” he needed to

observe before notifying the on-duty supervisor of a “change” in Mr. Landherr’s

behavior or the time frame in which to contact the on-duty supervisor. In fact, the

on-duty supervisor had not given Officer Tiemann any verbal or written directive and

Officer Tiemann had to obtain the limited information he had on monitoring Mr.

Landherr from another Police Department employee.

      13.    Officer Tiemann had never received any medical or behavioral training

from the Police Department which would have given him an objective standard for

when he should report any observed change in Mr. Landherr’s behavior.




                                          3
  Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 4 of 11 PageID #: 58




      14.    Officer Tiemann followed what he had been told and safely monitored

Mr. Landherr the entire time Mr. Landherr was in custody, up to and including the

time he notified the on-duty jail supervisor of a change in Mr. Landherr’s condition.

      15.    Officer Tiemann observed that over the course of Mr. Landherr’s

confinement his behavior was calm, but subjectively this did not immediately alarm

Officer Tiemann and cause him to notify his on-duty supervisor.

      16.    At 0219 hours on September 16, 2020, when Landherr’s condition

changed based on Tiemann’s subjective determination, the on-duty supervisor was

informed that there had been a change in Landherr’s condition.

      17.    After the on-duty supervisor was notified of changes in Mr. Landherr’s

behavior, EMS was called and asked to respond to the Police Department.

      18.    Officer Tiemann had not received any medical training and was not

trained in how to use any emergency medical equipment, thus Officer Tiemann could

only wait for EMS to arrive and continue to monitor Mr. Landherr’s condition.

      19.    At 0228 hours, EMS responded to the Police Department and began

performing life saving measures on Mr. Landherr.

      20.    Mr. Landherr died over two hours after he left the Police Department.

      21.    The Pre-Disciplinary Notice alleged four charges against Officer

Tiemann as the grounds for terminating his employment.

      22.    The first charge raised against Officer Tiemann was that Mr. Landherr

was not fit for confinement and should not have been confined in the Jail per Police

Department policies (“Policies”) Section 900.3.1(b) and (g). Exhibit 2.



                                           4
  Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 5 of 11 PageID #: 59




       23.    The first charge is entirely without merit as the Pre-Disciplinary Notice

shows that Mr. Landherr had already been assessed as fit for confinement by an on-

duty jail supervisor prior to being placed in confinement and the only instructions

that had been given were those given by a fellow employee that Officer Tiemann

should safely monitor Mr. Landherr and report any changes to the on-duty

supervisor. Officer Tiemann complied with the Policies, including those related to

confinement, and there are no facts to support the first charge. Officer Tiemann was

not on duty nor present at the time of Mr. Landherr’s assessment as fit for

confinement nor at the time of Landherr’s initial confinement.

       24.    Similarly, the third charge alleges a violation of the Police Department

Code of Conduct, Section XIII, Subsection B regarding persons in custody. Exhibit 2.

Specifically, this section states that:

              Any member becoming aware of any condition affecting the rights
              of a person, including the need for medical attention of a person
              in custody, or any abuse or unnecessary force inflicted by any
              fellow member or members, shall immediately make a full
              disclosure of such condition or event to the appropriate superior,
              and take such other action to protect the person in custody as the
              circumstances may require

       25.    The facts do not support any alleged violation of the Code of Conduct as

by the time Officer Tiemann arrived at work, Mr. Landherr had already been in

custody for over three hours and had already been deemed fit for confinement by an

on-duty supervisor. Officer Tiemann safely monitored Mr. Landherr as he was told

to do and his diligent action gave medical personnel over two hours to attempt to save

Mr. Landherr’s life. The third charge simply has no support.



                                           5
  Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 6 of 11 PageID #: 60




      26.    Finally, the second and fourth charges both allege conduct unbecoming.

      27.    For the second charge, Section X of the Police Department Code of

Conduct defines conduct unbecoming as “conduct which brings the department into

disrepute, or reflects discredit upon the person as a member of the department, or

which impairs the operation or efficiency of the department or the member.”

      28.    For the fourth charge, the St. Charles employee manual rule 12.5 does

not define conduct unbecoming.

      29.    Officer Tiemann was ordered to observe Mr. Landherr, which Officer

Tiemann did throughout his entire shift, and to report any change in Mr. Landherr’s

condition, which Officer Tiemann did after he subjectively determined a change in

condition. There are no allegations made or fact provided that Officer Tiemann ever

failed to comply with that order or any other order or policy.

      30.    Officer Tiemann was able to safely monitor Mr. Landherr and Officer

Tiemann’s diligence gave medical personnel three hours to attempt to save Mr.

Landherr’s life. Simply put, Officer Tiemann’s conduct was in no way unbecoming

under either the Police Department Code of Conduct or under the St. Charles

employee manual.

      31.    Chief McKinley, following the pre-disciplinary hearing, determined that

Officer Tiemann should be terminated and informed Officer Tiemann of its decision

via the Termination Notice. Exhibit 1.




                                           6
  Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 7 of 11 PageID #: 61




      32.    The Termination Notice did not state the basis upon which Mr. Tiemann

was being terminated and which, if any, of the alleged charges Mr. Tiemann was

found to have violated following the hearing. Exhibit 1.

      33.    Officer Tiemann thereafter submitted a timely appeal of his termination

to the Mayor of St. Charles (the “Appeal”) pursuant to §13.2 of the Employee

Personnel Manual of St. Charles. A copy of the Appeal is attached as Exhibit 3 and

incorporated by reference.

      34.    In his Appeal, Officer Tiemann contended that his termination was

arbitrary, capricious, truly irrational, and not supported by substantial and

competent evidence as the facts set forth in the Pre-Disciplinary Notice prove that

Officer Tiemann did what he was supposed to do at all times alleged.

      35.    In his Appeal, Officer Tiemann requested an in-person contested

hearing on this matter including the right to cross examine witnesses and to compel

attendance of witnesses.

      36.    Officer Tiemann did not get his requested in-person hearing, nor any

hearing, and instead received a letter from the Mayor of St. Charles which summarily

stated that the Mayor was upholding the termination of Officer Tiemann’s

employment (the “Appeal Decision”). A copy of the Appeal Decision is attached as

Exhibit 4 and incorporated by reference.

      37.    The Mayor of St. Charles, Daniel J. Borgmeyer, did not make any

Findings of Fact or Conclusions of Law but sustained Officer Tiemann’s termination.




                                           7
  Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 8 of 11 PageID #: 62




       38.   Plaintiff has exhausted all administrative remedies available to him by

law.

       39.   The decision by St. Charles is unsupported by – and is in fact in direct

contradiction to – the competent and substantial evidence; is unauthorized by law; is

arbitrary, capricious and unreasonable; and involves an abuse of discretion.

       40.   The uncontroverted evidence established that: (i) Mr. Landherr was

deemed fit for confinement by the on-duty supervisor and was confined for several

hours before Officer Tiemann arrived at work; (ii) Officer Tiemann carried out his

order to safely observe and report on Landherr’s condition following a change in

behavior; (iii) Officer Tiemann did not engage in any conduct unbecoming and (iv)

Officer Tiemann did not violate any of the charges alleged in the Pre-Disciplinary

Notice.

                             Count I for Judicial Review

       41.   Paragraphs 1 through 40 of this First Amended Complaint are

incorporated by reference herein as if fully set forth herein

       42.   This Court has jurisdiction to hear this case pursuant to RSMo section

536.150.

       43.   Venue is proper in this Court as all actions given rise to these claims

occurred in St. Charles County, Missouri.

       44.   There have never been any Findings of Fact by either the Police

Department or by the Mayor of St. Charles nor any Conclusions of Law.




                                            8
  Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 9 of 11 PageID #: 63




       45.       The Termination Notice and Appeal Decision constitute a final

determination terminating Officer Tiemann’s employment without any support or

justification.

       46.       Plaintiff is entitled to a permanent injunction barring Defendant from

enforcing his termination. Absent injunctive relief, Plaintiff has suffered and will

suffer irreparable harm, and does not have an adequate remedy at law.

       47.       Plaintiff is entitled to a declaratory judgment declaring that Defendant’s

actions are unsupported by competent and substantial evidence; unauthorized by

law; arbitrary, capricious and/or unreasonable; and involve an abuse of discretion.

Plaintiff has a legally-protected interest in continued employment absent cause for

termination; there is a real, substantial and presently-existing dispute which is a

justiciable controversy; Plaintiff has no adequate remedy at law; and the issue is ripe

for judicial determination.

       48.       Upon the Court’s finding that Plaintiff’s termination was unlawful,

Plaintiff is entitled to reinstatement to his previous position; to compensate him for

all back-pay due and owing, plus nine percent interest per annum; and fully vest him

in his retirement/pension plan.

       WHEREFORE Plaintiff Michael Tiemann requests a permanent injunction, a

declaratory judgment, and an order in mandamus reversing the decision of the City

of St. Charles and reinstating him with all back-pay due and owing him; and for such

other relief as the Court deems just and appropriate; and for the Court to take such

further action as it may be proper.



                                              9
 Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 10 of 11 PageID #: 64




               Count II – Missouri Whistleblower Statute, RSMo 105.055

      49.      Paragraphs 1 through 48 of this First Amended Complaint are

incorporated by reference herein as if fully set forth herein.

      50.      Plaintiff was a public employee employed as a police officer by St.

Charles.

      51.      Officer Tiemann reported or was about to report the on-duty supervisor’s

and/or Police Department’s prohibited activity, specifically the mismanagement,

violation of policy, and/or danger to public safety resulting from the on-duty

supervisor and/or Police Department’s handling of the events occurring on September

15/16, 2020.

      52.      St. Charles took disciplinary action against Officer Tiemann because

Officer Tiemann disclosed or was about to disclose information which Officer

Tiemann reasonably believed constituted mismanagement, a violation of policy,

and/or danger to public safety following the incident on September 15/16, 2020,

including the absence of any medical training or training for the use of life saving

equipment for jail employees such as Officer Tiemann.

      53.      St. Charles unlawful termination of Officer Tiemann has directly

injured Officer Tiemann.

      54.      Officer Tiemann has suffered actual damages resulting from his

unlawful termination by St. Charles including but not limited to lost wages, the loss

of his employment, the loss of retirement and other benefits, and reasonable attorney

fees paid to his attorney.



                                           10
 Case: 4:21-cv-00416-JCH Doc. #: 8 Filed: 04/09/21 Page: 11 of 11 PageID #: 65




      WHEREFORE Plaintiff Michael Tiemann requests all lost wages from the date

of termination to the date of reinstatement, the restoration of his retirement and

other benefits, and for his reasonable attorney fees; and for such other relief as the

Court deems just and appropriate.

                                           Respectfully submitted,

                                           THE GRAVILLE LAW FIRM, LLC

                                        By:_/s/ Nathan K. Bruns       .
                                           Nathan K. Bruns, #71812MO
                                           130 S. Bemiston, Suite 700
                                           Clayton, MO 63105
                                           636.778.9810 - telephone
                                           636.778.9812 - facsimile
                                           nkb@gravillelaw.com




                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this 9th day of April, 2021, a true and

correct copy of the foregoing was electronically filed and served via the Court’s

electronic filing system upon all attorneys of record.

                                                         /s/ Nathan K. Bruns     .




                                          11
